STATE OF WEST VIRGINIA

                                                                                   FILED
                          SUPREME COURT OF APPEALS                              March 20, 2014
                                                                            RORY L. PERRY II, CLERK
                                                                          SUPREME COURT OF APPEALS
TRACY L. EDGAR,                                                               OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0976 (BOR Appeal No. 2046904)
                   (Claim No. 2009078805)

KOHL’S DEPARTMENT STORES, INC.,
Employer Below, Respondent


                             MEMORANDUM DECISION
       Petitioner Tracy L. Edgar, by John C. Blair, her attorney, appeals the decision of the West
Virginia Workers’ Compensation Board of Review. Kohl’s Department Stores, Inc., by Lisa W.
Hunter, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated August 2, 2012, in
which the Board affirmed a January 25, 2012, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s September 9, 2010,
decision denying Ms. Edgar’s request to add herniation of the L4-5 and L3-4 discs as
compensable conditions of the claim. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Edgar worked as a security officer for Kohl’s Department Stores, Inc. On October 9,
2008, Ms. Edgar injured her left ankle, left foot, back, and head while trying to apprehend a
shoplifter. The claims administrator held her claim compensable for several conditions, including
displacement of cervical disc and displacement of lumbar intervertebral disc. Following this
decision, Ms. Edgar had an MRI which revealed degenerative changes at L3-4 and a moderate
disc bulge. The MRI also revealed moderate spinal canal stenosis. Ms. Edgar received a course
of treatment under this claim, including surgery on her cervical spine, but she continued to
                                                1
complain of pain in her lower back, radiating down into her lower extremities. Ms. Edgar was
then evaluated by Rammy Gold, M.D., who believed that Ms. Edgar had a herniated disc at L4-5
and L3-4. Dr. Gold believed Ms. Edgar’s herniated discs were likely the result of her work
injury. Ms. Edgar was also examined by Curtis Dehmlow, M.D., who stated that Ms. Edgar had
herniated discs in her lumbar spine which were caused by the work-related injury. James M.
Dauphin, M.D., then evaluated Ms. Edgar. He believed Ms. Edgar’s lumbar pain was the result
of a pre-existing degenerative disease. Prasadarao B. Mukkamala, M.D., then evaluated Ms.
Edgar. He found that Ms. Edgar’s symptoms were related to some extent to pre-existing
conditions, but he was not able to find that her low back pain was completely unrelated to her
compensable injury. On September 9, 2010, the claims administrator denied a request to add
herniation of the L4-5 and L3-4 discs as compensable conditions of the claim because no
medical evidence was received to support to the additional diagnoses. On January 25, 2012, the
Office of Judges affirmed the claims administrator’s decision. The Board of Review affirmed the
Order of the Office of Judges on August 2, 2012, leading Ms. Edgar to appeal.

        The Office of Judges concluded that the preponderance of the evidence supports the
denial of the herniated discs as compensable conditions of the claim. The Office of Judges found
that Ms. Edgar had a history of back issues which pre-dated the compensable injury. The Office
of Judges noted that Ms. Edgar had received treatment from Dr. Dehmlow for low back pain
prior to the date of the compensable injury. The Office of Judges found that her pre-existing
conditions included degenerative changes at L3-4, moderate to prominent disc bulge, and
moderate spinal canal stenosis. The Office of Judges found that Ms. Edgar did not admit her
prior back problems and that her testimony was controverted by the medical records in the case.
The Office of Judges found that the addition of the herniated discs was not supported by the
record. It found that Dr. Mukkamala did not make a specific finding that Ms. Edgar’s pain was
due to compensable herniated discs. The Office of Judges also did not rely on the opinions of Dr.
Gold and Dr. Dehmlow because it found that their correspondence were devoid of particulars.
The Board of Review adopted the findings of the Office of Judges and affirmed its Order.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Edgar has not presented sufficient evidence to show that the requested additional
conditions of L4-5 and L3-4 herniated discs are causally related to her compensable injury. The
only pieces of evidence in the record that unequivocally found that Ms. Edgar has L4-5 and L3-4
herniated discs are the correspondences of Dr. Gold and Dr. Dehmlow. But the Office of Judges
found that these correspondences did not provide any particulars. The Office of Judges had
sufficient reason to not rely on their opinions. Dr. Mukkamala also did not make a definitive
diagnosis of herniated lumbar disc, and he was not able to attribute her current complaints to her
work-related injury. The evidence in the record is insufficient to find that Ms. Edgar herniated
her L4-5 and L3-4 discs in the course of and resulting from her employment, particularly in light
of her history of low back problems, including degenerative changes at L3-4 and spinal canal
stenosis.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous

                                                2
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.


                                                                                    Affirmed.

ISSUED: March 20, 2014

CONCURRED IN BY:
Chief Justice Robin J. Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II

DISSENTING:
Justice Margaret L. Workman




                                              3